Citation Nr: 0817850	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  07-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran had active service from March 1964 through 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The competent medical evidence does not establish that 
the veteran's currently diagnosed bilateral hearing loss as 
likely as not manifested during service, or as a result of 
noise exposure, or as a result of any other aspect of the 
veteran's active service.

2.  The competent medical evidence does not establish that 
the veteran's currently diagnosed tinnitus as likely as not 
manifested during service, or as a result of noise exposure, 
or as a result of any other aspect of the veteran's active 
service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a), 3.385 (2007).

2. The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss and for tinnitus.  For service connection, the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

In cases for hearing loss, a current disability is 
specifically defined by VA regulation.  Under 38 C.F.R. § 
3.385, medical evidence of current hearing loss requires a 
showing that the auditory threshold in any of the frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or that the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Competent medical evidence meeting these criteria 
must be in the claims folder to establish a current hearing 
loss disability before service connection can be granted. The 
VA examination report in this case shows a current hearing 
loss disability as defined by VA regulation.

On the authorized audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
85
80
90
LEFT
60
70
75
85
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.

These results clearly support the finding that the veteran 
has current bilateral hearing loss as defined by VA 
regulation. 38 C.F.R. § 3.385. The March 2006 examination 
report also confirms the veteran's current tinnitus. As such, 
he has a currently diagnosed disability for both claims at 
issue. The question becomes whether these disabilities 
manifested in service, or, in this case, whether noise 
exposure during service caused the current disabilities. 

A review of the veteran's service medical records reveals 
that his hearing was within normal limits both at entry into 
service and at the time of separation.  
See September 1964 and May 1968 examination reports.  In 
fact, throughout the service there is no reported hearing 
loss.  There is a variation in audiological readings, but at 
no time during service is the veteran's hearing noted as 
anything other than normal.  There is no indication in the 
service medical records that the veteran's currently 
diagnosed hearing loss was incurred during active service.  
Nonetheless, service connection may be granted for hearing 
loss diagnosed after discharge if all the evidence 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  The veteran contends that his hearing 
loss is due to noise exposure during service.

The entirety of the medical evidence in this matter was 
reviewed by the Board.  There are reports from several 
private physicians establishing the current level of the 
veteran's hearing loss disability.  On the issue of medical 
nexus, however, there is one private report and one VA 
examination. In August 2005, the veteran's private physician 
submitted an opinion summarizing the veteran's reported 
history of service and noise exposure during that service.  
Based upon that alone, the physician stated, "From a medical 
standpoint it is difficult to exclusively pinpoint the cause 
of hearing loss since it is usually multifactorial. It is 
probable that his noise exposure in Vietnam contributed to 
his current need for hearing aids."  Because this report was 
not based upon the evidence of record, particularly a review 
of the service records, and also because it did not present a 
firm nexus opinion on the issue at hand, the RO ordered a VA 
examination. 

In March 2006, a VA examiner reviewed the claims folder, 
physically examined the veteran, and opined that the 
veteran's hearing loss was less likely as not caused by or a 
result of noise exposure while on active duty.  The examiner 
further elaborated by stating that the shifts in hearing 
noted in the veteran's service record represented "a normal 
test-retest variation" and that such shifts are not 
considered significant unless they exceed 10 DB, which in the 
veteran's case, they do not.  The examiner went on to explain 
that because the veteran's hearing was reported as normal at 
separation from service (after the noise exposure), and 
because "noise-induced hearing loss has not been shown to be 
of delayed onset or progressive," the veteran's currently 
diagnosed bilateral hearing loss is unlikely to be related to 
his military service.

The Board takes both the private examiner's and VA examiner's 
opinions into account.  Because the VA examiner provides 
extensive explanation for his opinion based upon a review of 
the claims folder, while the private examiner notes a medical 
nexus to merely be "probable" with no real basis for the 
opinion, the VA examination report is of greater probative 
value in this analysis.  Without competent medical evidence 
establishing that it is as likely as not that the veteran's 
current bilateral hearing loss is a result of his active 
service, there are no grounds upon which to grant service 
connection.  The evidence is not at least in equipoise, and 
the veteran's claim must be denied.  
 
With regard to the veteran's tinnitus, the only evidence in 
the claims folder discussing the etiology of the veteran's 
currently diagnosed tinnitus is the March 2006 VA examination 
report.  The private records make no mention one way or the 
other as to whether the tinnitus was incurred in service.  
The VA examiner noted that the tinnitus onset approximately 
three years prior to the examination and that the most likely 
etiology is "unknown."  She went on to explain that because 
the tinnitus is reported to have manifested "long after 
military service ended, it is highly unlikely to be a result 
of military service."  There is no other medical evidence 
addressing the etiology of the tinnitus.  Without competent 
medical evidence establishing that it is as likely as not 
that the veteran's currently diagnosed tinnitus is a result 
of his active service, there are no grounds upon which to 
grant service connection.  The evidence is not at least in 
equipoise, and the veteran's claim must be denied.  

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claims 
suggests that the preponderance of the evidence is against 
the veteran's claims, the benefit-of-the-doubt doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for entitlement to service 
connection for bilateral hearing loss and tinnitus. 
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran a letter in July 2005 informing him of 
the evidence necessary to establish service connection. The 
veteran was notified of what was necessary to establish his 
claim, what evidence he was expected to provide, and what VA 
would obtain on his behalf. The letter also asked the veteran 
to send VA any pertinent evidence he possessed.  Thus, this 
letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2007). In a March 2006 letter, the 
veteran was also informed of the type of evidence necessary 
to establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, and his private 
treatment records have been associated with the claims 
folder.  He was afforded a VA audio examination and the 
examination report is included in the claims folder.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


